IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-61,456-03


                EX PARTE RAFAEL ANDREAS CAHVARRIAGA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. B-10,436 IN THE 173RD DISTRICT COURT
                           FROM HENDERSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty-five years’ imprisonment. The Twelfth Court of Appeals affirmed his conviction.

Cahvarriga v. State, No. 12-03-00165-CR (Tex. App.–Tyler December 30, 2004).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this

application to the trial court for findings of fact and conclusions of law.

        The trial court held a live hearing where appellate counsel testified that he sent a letter to
                                                                                                      2

Applicant explaining his right to file a pro se petition for discretionary review. He testified that he

had proof of mailing the letter, but had no proof that Applicant received the letter. Applicant

testified at the hearing that he never received the letter from counsel. The trial court found both

witnesses to be credible. Applicant was subjected to a breakdown in the system that entitled him to

relief. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-03-00165-

CR that affirmed his conviction in Cause No. B-10,436 from the 173rd District Court of Henderson

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.

       Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).

Delivered: May 8, 2013
Do not publish